Citation Nr: 0711445	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-40 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
osteoarthritis of the right ankle, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased disability rating for 
osteoarthritis of the left ankle, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to January 
1978.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Additional records

During the January 2007 hearing, the veteran testified that 
he was receiving disability benefits from the Social Security 
Administration (SSA) as a result of his ankles.  Records from 
the SSA have not been requested.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) (duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award 
disability compensation benefits).

VA examination 

The veteran also contends that his bilateral ankle disability 
has worsened since the most recent VA examination in October 
2002.  Therefore, he must be reexamined to assess the current 
severity of his bilateral ankle disability.  See e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined that Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Contact SSA for the purpose of 
obtaining any records from that agency 
that pertain to the veteran's claim for 
disability benefits.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder, and 
the veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the bilateral ankle 
disability.  All indicated tests, 
studies and x-rays should be performed.  
The report should set forth all 
objective findings regarding the 
ankles, including complete range of 
motion measurements.  The examiner 
should indicate whether the veteran has 
limitation of motion of the ankles and, 
if so, whether the limitation of motion 
is considered moderate or marked.  The 
examiner must also comment on the 
existence of any functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, and 
painful motion or pain with use of the 
ankles.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

3.  Readjudicate the increased rating 
claims in light of the additional 
evidence obtained.  If the claims are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it before 
returning the claims to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




